Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7, 9-14 and 16 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under MPEP 42.6 Filing of documents, including exhibits; service.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-14 and 16 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “measurement values” in line 9, rendering the claim indefinite. It is unclear what the relation between this “measurement values” and one or at least two measurement values mentioned in line 5 are? For examination purposes, examiner interprets “measurement values” as “any values”.
Claims 2-4 and 9-10 recite the limitation “especially” in various places, rendering the claims indefinite; the term “especially” is a relative term which renders the claim indefinite.  The term “especially” is not defined by the claim, the specification does not 
Claim 2 recites the limitation “a power stage” in line 2, rendering the claim indefinite. It is unclear what the relation between this “a power stage” and one or at least two power stages mentioned in line 2 of Claim 1 are? For examination purposes, examiner interprets “a power stage” as “anything”.
Claim 2 recites the limitation “at least one induction element” in line 2, rendering the claim indefinite. It is unclear what the relation between this “at least one induction element” and one or at least two induction elements mentioned in line 2 of Claim 1 are? For examination purposes, examiner interprets “at least one induction element” as “any element”.
Claim 2 recites the limitation “a measurement unit” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a measurement unit” and one or at least two measurement units mentioned in line 3 of Claim 1 are? For examination purposes, examiner interprets “a measurement unit” as “anything”.
Claim 2 recites the limitation “a reference load” in line 5, rendering the claim indefinite. It is unclear what the relation between this “a reference load” and one or at least two reference loads mentioned in line 6 of Claim 1 are? For examination purposes, examiner interprets “a reference load” as “anything”.
Claim 2 recites the limitation “a measurement value” in line 8, rendering the claim indefinite. It is unclear what the relation between this “a measurement value” and one or at least two measurement values mentioned in line 5 of Claim 1 are? For examination purposes, examiner interprets “a measurement value” as “any value”.
one or at least two correction values mentioned in line 8 of Claim 1 are? For examination purposes, examiner interprets “a correction value” as “any value”.
Claim 2 recites the limitation “a storage entity” in line 13, rendering the claim indefinite. It is unclear what the relation between this “a storage entity” and one or at least two storage entities mentioned in line 8 of Claim 1 are? For examination purposes, examiner interprets “a storage entity” as “anything”.
Claim 2 recites the limitation “measurement values” in line 13, rendering the claim indefinite. It is unclear what the relation between this “measurement values” and one or at least two measurement values mentioned in line 5 of Claim 1 are? For examination purposes, examiner interprets “measurement values” as “any value”.
Claim 3 recites the limitation “the same electric phase” in line 17. There is insufficient antecedent basis for these limitations in the claim. Appropriate correction/clarification is required.
Claims 3 and 10 recite the limitation “assigned” in various places. There is insufficient antecedent basis for this limitation in the claim (no any assigning step in claims). Appropriate correction/clarification is required.
Claim 3 recites the limitation “a filter circuit” in line 19, rendering the claim indefinite. It is unclear what the relation between this “a filter circuit” and one, two or at least two filter circuits mentioned in line 8 are? For examination purposes, examiner interprets “a filter circuit” as “any circuit”.
one or at least two induction elements mentioned in line 2 of Claim 1 are? For examination purposes, examiner interprets “the induction elements” as “any elements”.
Claims 3 recites the limitation “preferably” in line 32, and Claims 10 recites the limitation “preferably” in line 5 and last to the third line rendering these claims indefinite; the term “preferably” is a relative term which renders the claim indefinite.  The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation “the reference value” in line 1 and 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 6 recites the limitation “a storage entity” in line 2, rendering the claim indefinite. It is unclear what the relation between this “a storage entity” and one or at least two storage entities mentioned in line 8 of Claim 1 are? For examination purposes, examiner interprets “a storage entity” as “anything”.
Claim 6 recites the limitation “a measurement value” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a measurement value” and one or at least two measurement values mentioned in line 5 of Claim 1 are? For examination purposes, examiner interprets “a measurement value” as “any value”.
Claim 6 recites the limitation “the at least one induction element” in line 5, rendering the claim indefinite. It is unclear what the relation between this “the at least one or at least two induction elements mentioned in line 2 of Claim 1 are? For examination purposes, examiner interprets “the at least one induction element” as “any element”.
Claim 7 recites the limitation “the reference value” in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 9 recites the limitation “according to claim 8” in line 2, rendering the claim indefinite. It is unclear how Claim 9 can according to a cancelled claim 8? For examination purposes, examiner interprets “according to claim 8” as “according to claim 1”.
Claim 9 recites the limitation “a power stage” in line 1, rendering the claim indefinite. It is unclear what the relation between this “a power stage” and one ore at least two power stages mentioned in line 2 of Claim 1 are? For examination purposes, examiner interprets “a power stage” as “anything”.
Claim 9 recites the limitation “an induction hob” in line 2, rendering the claim indefinite. It is unclear what the relation between this “an induction hob” and an induction hob mentioned in line 1 of Claim 1 are? For examination purposes, examiner interprets “an induction hob” as “anything”.
Claim 9 recites the limitation “at least one induction element” in line 3, rendering the claim indefinite. It is unclear what the relation between this “at least one induction element” and one or at least two induction elements mentioned in line 3 of Claim 1 are? For examination purposes, examiner interprets “at least one induction element” as “any element”.
one or at least two measurement units mentioned in line 3 of Claim 1 are? For examination purposes, examiner interprets “a measurement unit” as “any unit”.
Claim 9 recites the limitation “a piece of cookware” in line 5, rendering the claim indefinite. It is unclear what the relation between this “a piece of cookware” and a piece of cookware mentioned in line 1 are? For examination purposes, examiner interprets “a piece of cookware” as “anything”.
Claim 9 recites the limitation “a measurement value” in line 7, rendering the claim indefinite. It is unclear what the relation between this “a measurement value” and one or at least two measurement values mentioned in line 5 of Claim 1 are? For examination purposes, examiner interprets “a measurement value” as “any value”.
Claim 9 recites the limitation “a storage entity” in line 11, rendering the claim indefinite. It is unclear what the relation between this “a storage entity” and one or at least two storage entities mentioned in line 8 of Claim 1 are? For examination purposes, examiner interprets “a storage entity” as “anything”.
Claims 10-13 recites the limitation “according to claim 9” in line 1 respectively, rendering these claims indefinite. It is unclear how any claim can according to claim 9, while claim 9 according to a cancelled claim 8? Appropriate correction/clarification is required.
Claim 14 recites the limitation “the power” in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.

Claim 16 recites the limitation “one or at least two power stages” in line 1, rendering the claim indefinite. It is unclear what the relation between this “one or at least two power stages” and a power stage mentioned in line 1 of Claim 14 are? For examination purposes, examiner interprets “one or at least two power stages” as “any stage”.
Claim 16 recites the limitation “at least one switching element” in line 2, rendering the claim indefinite. It is unclear what the relation between this “at least one switching element” and at least one switching element mentioned in line 1 of Claim 14 are? For examination purposes, examiner interprets “at least one switching element” as “any element”.
Claim 16 recites the limitation “one or at least two induction elements” in line 3, rendering the claim indefinite. It is unclear what the relation between this “one or at least two induction elements” and an induction element mentioned in line 2 of Claim 14 are? For examination purposes, examiner interprets “one or at least two induction elements” as “any element”.
Claim 16 recites the limitation “at least one control unit” in line 3, rendering the claim indefinite. It is unclear what the relation between this “at least one control unit” and a control unit mentioned in line 2 of Claim 14 are? For examination purposes, examiner interprets “at least one control unit” as “any unit”.
a measurement unit mentioned in line 3 of Claim 14 are? For examination purposes, examiner interprets “one or at least two measurement units” as “any unit”.
Claim 16 recites the limitation “one or at least two measurement values” in line 5, rendering the claim indefinite. It is unclear what the relation between this “one or at least two measurement values” and a measurement value mentioned in line 4 of Claim 14 are? For examination purposes, examiner interprets “one or at least two measurement values” as “any value”.
Claim 16 recites the limitation “one at least two storage entities” in line 9, rendering the claim indefinite. It is unclear what “one at least two storage entities” means. For examination purposes, examiner interprets “one at least two storage entities” as “any storage entity”.
Claim 16 recites the limitation “the one or at least two storage entities” in line 10. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 16 recites the limitation “one or at least two correction values” in line 10, rendering the claim indefinite. It is unclear what the relation between this “one or at least two correction values” and a correction value mentioned in line 7 of Claim 14 are? For examination purposes, examiner interprets “one or at least two correction values” as “any value”.

Claim 16 recites the limitation “the control unit” in last to the fourth line. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 16 recites the limitation “measurement values” in last to the third line, rendering the claim indefinite. It is unclear what the relation between this “measurement values” and a measurement value mentioned in line 4 of Claim 14 are? For examination purposes, examiner interprets “measurement values” as “any value”.
Claim 16 recites the limitation “the measurement circuit” in last to the third line. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomann et al. (US 2014/0158678 A1) in view of Groft et al. (2010/0288011 A1).  
Regarding Independent Claim 1, Thomann et al. disclose a method for calibrating one or at least two power control loops (via a control loop, [0029]) of an 
deriving one or at least two measurement values being indicative for power transferred (obtain a precision for the derivative…a regular acquisition of measurement values (temperature and resonant frequency) over time is important, [0044]) from the one or at least two power stages (coil 3, [0091], Fig 1) to one or at least two reference loads (cooking utensil 5, [0091], Fig 1) by means of said one or at least two measurement units (temperature sensor 4 for measuring the temperature…measuring coil 7 for the measurement of the resonant frequency, [0091], Fig 1);
storing values in one or at least two storage entities (in a data memory of the induction device, [0032]).
Thomann et al. disclose the invention as claimed and as discussed above; except storing one or at least two correction values in one or at least two storage entities in order to modify measurement values provided by the one or at least two measurement units based on the one or at least two correction values when operating the induction hob.
Groft et al. teach a calibration system (calibration system 30, Fig 2) with a method comprising the step of: storing one or at least two correction values in one or at least two storage entities (step 160- parameter is stored in flash memory 82, [0028], Fig 9) in order to modify measurement values (step 166- calibrates the electrofusion 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Thomann et al. with Groft et al.’s further teaching of storing one or at least two correction values in one or at least two storage entities in order to modify measurement values provided by the one or at least two measurement units (the limitation “measurement values provided by the one or at least two measurement units” taught by Thomann et al. already) based on the one or at least two correction values when operating the induction hob (the limitation “the induction hob” taught by Thomann et al. already); because Groft et al. teaches, in Abstract, that providing a celebration device with an excellent method of using measurement systems to ensure accuracy of parameters during operation.
Regarding Independent Claim 14, Thomann et al. disclose an induction hob (an induction cooking device 1, [0091], Fig 1) comprising a power stage with at least one switching element (the induction coil is part of a resonant circuit, which is driven via switching, [0007]) for enabling an alternating current flow through an induction element (an induction coil 3, [0091], Fig 1), a control unit (for temperature-controlled cooking on induction cooking devices…Realtime Temperature Control System, [0082]) for controlling the current flow through the induction element (the induction coil is part of a resonant circuit, [0007]) and a measurement unit (temperature sensor 4, measuring coil 
Thomann et al. disclose the invention as claimed and as discussed above; except the storage entity storing a correction value determined during a calibration routine, wherein the control unit is adapted to modify the measurement value based on the correction value and deriving a power value based on the modified measurement value and wherein the control unit is adapted to control the power transferred to the piece of cookware based on the power value.
Groft et al. teach a calibration system (calibration system 30, Fig 2) with a storage entity (stored in flash memory 82, [0028]) storing a correction value determined during a calibration routine (step 160- parameter is stored in flash memory 82, [0028], Fig 9), wherein a control unit (an embedded computer 80, Fig 4, [0023]; 150- for controlling calibration, [0028], Fig 9) is adapted to modify a measurement value based on the correction value (step 166- calibrates the electrofusion controller’s circuitry to match the stored value for the parameter, [0029], Fig 9) and deriving a power value based on the modified measurement value (step 168- microcontroller sub-system 46 directs the controller 16 to fuse the high power load resistor to step 154, [0029], Fig 9) 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Thomann et al. with Groft et al.’s further teaching of the storage entity (the limitation “the storage entity” taught by Thomann et al. already) storing a correction value determined during a calibration routine, wherein the control unit (the limitation “the control unit” taught by Thomann et al. already) is adapted to modify the measurement value based on the correction value and deriving a power value based on the modified measurement value and wherein the control unit (the limitation “the control unit” taught by Thomann et al. already) is adapted to control the power transferred to the piece of cookware (the limitation “the piece of cookware” taught by Thomann et al. already) based on the power value; because Groft et al. teaches, in Abstract, that providing a celebration device with an excellent method of using measurement systems to ensure accuracy of parameters during operation.
Thomann et al. in view of Groft et al. teach the invention as claimed and as discussed above, and further teach:
Regarding Claim 2, Thomann et al. disclose a method for calibrating a power control loop of an induction hob (an induction cooking device 1, [0091], Fig 1), especially according to claim 1, the induction hob comprising a power stage including at least one induction element (an induction coil 3, [0091], Fig 1), a measurement unit (temperature sensor 4, measuring coil 7, [0091], Fig 1) and a control unit (for 
coupling the at least one induction element (coil 3, [0091], Fig 1) with a reference load (cooking utensil 5, [0091], Fig 1);
powering the power stage (the temperature calibration values are preferably determined during the heating of the article, [0032]) at predefined working conditions by means of said control unit (the temperature or resonant frequency is based on preset default values, [0032]);
deriving a measurement value being indicative for the power transferred (obtain a precision for the derivative…a regular acquisition of measurement values (temperature and resonant frequency) over time is important, [0044]) from the power stage (coil 3, [0091], Fig 1) to the reference load (cooking utensil 5, [0091], Fig 1) by means of said measurement unit (temperature sensor 4, measuring coil 7, [0091], Fig 1);
providing the measurement value to the control unit (for temperature-controlled cooking on induction cooking devices, [0082]);
storing value in a storage entity (in a data memory of the induction device, [0032]).
Thomann et al. disclose the invention as claimed and as discussed above; except calculating a correction value based on the measurement value and a reference
value; storing the correction value in a storage entity in order to modify measurement values provided by the measurement unit based on the correction value when operating the induction hob.
Groft et al. teach a calibration system (calibration system 30, Fig 2) with steps of: calculating a correction value based on the measurement value and a reference value (step 172- calculated difference between the value of the parameter stored in step 168- and the electrofusion controller’s preset value, [0029], Fig 9); storing the correction value in a storage entity (memory 82, [0023], Fig 4) in order to modify measurement values provided by a measurement unit (step 170- second independent measuring device 94, [0029], Fig 9) based on the correction value when operating the system. (see Figs 2-9).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Thomann et al. with Groft et al.’s further teaching of calculating a correction value based on the measurement value (the limitation “the measurement value” taught by Thomann et al. already) and a reference value; storing the correction value in a storage entity in order to modify measurement values provided by the measurement unit (the limitation “the measurement unit” taught by Thomann et al. already) based on the correction value when operating the induction hob (the limitation “the induction hob” taught by Thomann et al. already); because Groft et al. teaches, in Abstract, that providing a celebration device with an excellent method of using measurement systems to ensure accuracy of parameters during operation.
Regarding Claim 3 and 10 respectively, Thomann et al. disclose wherein the method or the induction hob comprises the following features: wherein the induction hob (an induction cooking device 1, [0091], Fig 1) is operated with an, especially touch 
Regarding Claim 6, Thomann et al. disclose wherein the reference value is stored in a storage entity (in a data memory of the induction device, [0032]), the storage entity being accessible by a control unit (for temperature-controlled cooking on induction cooking devices…Realtime Temperature Control System, [0082]).
Regarding Claim 7, Groft et al. further teach wherein the correction value (step 172- calculated difference between the value of the parameter stored in step 168- and the electrofusion controller’s preset value, [0029], Fig 9) is a ratio between the measurement value (obtain a precision for the derivative…a regular acquisition of measurement values (temperature and resonant frequency) over time, [0044]) and the reference value (the electrofusion controller’s preset value, [0029], Fig 9).
Regarding Claim 9, Thomann et al. disclose a method for controlling power transferred from a power stage (an induction coil 3, [0091], Fig 1) to a piece of cookware (cooking utensil 5, [0091], Fig 1) in an induction hob (an induction cooking device 1, [0091], Fig 1), especially according to claim 8, the induction hob comprising at least one induction element (an induction coil 3, [0091], Fig 1) included in said power stage, a measurement unit (temperature sensor 4, measuring coil 7, [0091], Fig 1) and a control unit (for temperature-controlled cooking on induction cooking devices…Realtime Temperature Control System, [0082]), the method comprising the steps of:

deriving a measurement value (obtain a precision for the derivative…a regular acquisition of measurement values (temperature and resonant frequency) over time is important, [0044]) being indicative for the power transferred from the power stage to the piece of cookware by means of said measurement unit (temperature sensor 4, measuring coil 7, [0091], Fig 1);
Thomann et al. disclose the invention as claimed and as discussed above; except calculating a power value indicative for the power transferred to the piece of cookware based on the measurement value and a correction value by means of the control unit, the correction value being stored in a storage entity being accessible
by said control unit; and controlling the power transferred to the piece of cookware based on the power value.
Groft et al. teach a calibration system (calibration system 30, Fig 2) and calculating a power value indicative for the power transferred (step 168- microcontroller sub-system 46 directs the controller 16 to fuse the high power load resistor to step 154, [0029], Fig 9) based on a measurement value (step 158- independent measurement device 92 measures a selected output parameter) and a correction value (step 166- calibrates the electrofusion controller’s circuitry to match the stored value for the parameter, [0029], Fig 9) by means of a control unit (controller 16, [0021], Fig 2; an embedded computer 80, Fig 4, [0023]), the correction value being stored in a storage entity (step 160- parameter is stored in flash memory 82, [0028], Fig 9) being accessible 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Thomann et al. with Groft et al.’s further teaching of calculating a power value indicative for the power transferred to the piece of cookware (the limitation “the power transferred to the piece of cookware” taught by Thomann et al. already) based on the measurement value (the limitation “the measurement value” taught by Thomann et al. already) and a correction value by means of the control unit (the limitation “the control unit” taught by Thomann et al. already), the correction value being stored in a storage entity being accessible by said control unit; and controlling the power transferred to the piece of cookware based on the power value; because Groft et al. teaches, in Abstract, that providing a celebration device with an excellent method of using measurement systems to ensure accuracy of parameters during operation.
Regarding Claim 11, Groft et al. further teach wherein the control unit (controller 16, [0021], Fig 2; an embedded computer 80, Fig 4, [0023]; the limitation “the control unit” taught by Thomann et al. already) is a software based control unit (controller 16 could be programmed, [0020]; computer 80 is a microprocessor, Fig 4, [0023]) comprising at least one processing entity (embedded computer 80 is a processing entity,  Fig 4, [0023]), said processing entity modifying measurement values provided by the measurement circuit based on the correction value (see Figs 2-9).
Regarding Claim 16, Thomann et al. disclose comprising one or at least two power stages with at least one switching element (the induction coil is part of a resonant 
Thomann et al. disclose the invention as claimed and as discussed above; except the one or at least two storage entities storing one or at least two correction values determined during at least one calibration routine, wherein the at least one control unit is adapted to modify the one or at least two measurement values based on the one or at least two correction values and deriving one or at least two power values 
Groft et al. teach a calibration system (calibration system 30, Fig 2) with one or at least two storage entities (stored in flash memory 82, [0028]) storing one or at least two correction values determined during at least one calibration routine (step 160- parameter is stored in flash memory 82, [0028], Fig 9), wherein at least one control unit (controller 16, [0021], Fig 2; an embedded computer 80, Fig 4, [0023]) is adapted to modify the one or at least two measurement values based on the one or at least two correction values (step 166- calibrates the electrofusion controller’s circuitry to match the stored value for the parameter, [0029], Fig 9) and deriving one or at least two power values based on the one or at least two modified measurement values (step 168- microcontroller sub-system 46 directs the controller 16 to fuse the high power load resistor to step 154, [0029], Fig 9) and wherein the at least one control unit is adapted to control the power transferred based on the one or at least two power values (see Figs 2-9), wherein the control unit is a software-based control unit (controller 16 could be programmed, [0020]; computer 80 is a microprocessor, Fig 4, [0023]) comprising at least one processing entity (embedded computer 80 is a processing entity,  Fig 4, [0023]), said processing entity being adapted to modify measurement values provided 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Thomann et al. with Groft et al.’s further teaching of the one or at least two storage entities (the limitation “the one or at least two storage entities” taught by Thomann et al. already) storing one or at least two correction values determined during at least one calibration routine, wherein the at least one control unit (the limitation “the at least one control unit” taught by Thomann et al. already) is adapted to modify the one or at least two measurement values based on the one or at least two correction values and deriving one or at least two power values based on the one or at least two modified measurement values and wherein the at least one control unit is adapted to control the power transferred to the one or at least two piece of cookware (the limitation “the one or at least two piece of cookware” taught by Thomann et al. already) based on the one or at least two power values, wherein the control unit is a software-based control unit comprising at least one processing entity, said processing entity being adapted to modify measurement values provided by the measurement circuit based on the correction value and/or wherein the storage entity comprises a non-volatile data storage; because Groft et al. teach, in Abstract, that providing a celebration device with an excellent method of using measurement systems to ensure accuracy of parameters during operation.

Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomann et al. (US 2014/0158678 A1) in view of Groft et al. (2010/0288011 A1) as applied to Claim 1, further in view of Hirono (US 2012/0074885 A1).
Regarding Claims 4-5 and 12-13, Thomann et al. in view of Groft et al. teach the invention as claimed and as discussed above; except Claims 4-5 and 12-13.
Hirono teaches: Claims 4 and 12 respectively, wherein a measurement value is derived based on a voltage drop (for detecting the voltage serving, [0004]) at a shunt resistor (Ru, Rv and Rw, Fig 2, [0004]) being coupled with a switching element (switching elements Xs, Ys and Zs composed of IGBT, Fig 2, [0004]), specifically an insulated-gate bipolar transistor IGBT.  Claims 5 and 13 respectively, wherein the voltage drop measured at a said shunt resistor is received by measurement unit (an overcurrent detection unit 18, Fig 2, [002]), the measurement unit providing the measurement value based on said voltage drop (for detecting the voltage serving as a current flowing each phase of the inverter, Fig 2, [0043]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Thomann et al. in view of Groft et al. with Hirono’s further teaching of Claims 4 and 12 respectively, wherein the measurement value is derived based on a voltage drop at a shunt resistor being coupled with an arm of a bridge rectifier and/or wherein the measurement value (the limitation “the measurement value” taught by Thomann et al. already) is derived based on a voltage drop at a shunt resistor being coupled with a switching element, specifically an insulated-gate bipolar transistor IGBT, and Claims 5 and 13 respectively, wherein the voltage drop measured at a said shunt resistor is received by the measurement unit Thomann et al. already), the measurement unit providing the measurement value based on said voltage drop; because Hirono teaches, in Abstract, that providing an excellent control device that can diagnose an abnormality in over current detection means to previously avoid various problems caused by the abnormality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761